Citation Nr: 0821077	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  02-20 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active military duty from November 1985 
to July 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for a psychiatric disorder had not been received.  In a 
December 2003 decision, the Board reopened and remanded the 
case for additional development; it is again before the Board 
for further appellate review.


FINDINGS OF FACT

1.  There is no evidence of a psychiatric disorder in 
service, nor is there competent medical evidence relating a 
psychiatric disorder to such service, or to any incident 
therein.

2.  Service treatment records and postservice competent 
medical evidence reflect the presence of a personality 
disorder.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303 (2007).

2.  A personality disorder is not a disability within the 
meaning of applicable legislation providing VA disability 
compensation benefits for which service connection may be 
granted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303, 4.9 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter(s) sent to the 
appellant in April 2004 that fully addressed all four notice 
elements.  The letter informed the appellant of what evidence 
was required to substantiate the claim(s) and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a supplemental statement of the case issued in 
February 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although this notice 
was not provided until February 2008, such error was harmless 
given that service connection is being denied, and hence no 
rating or effective date will be assigned with respect to 
this claimed condition.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, non-VA treatment records, 
certain records from the Social Security Administration (SSA) 
and lay statements have been associated with the record.  

In December 2003, the Board remanded this case, in part, for 
the AOJ to obtain the veteran's SSA records.  There are 
records from the SSA in the file which indicate that the 
veteran is receiving SSA benefits based on a mood disorder 
which had its onset in 1997.  The entire SSA file regarding 
the veteran's claim is not part of the claims file.  However, 
the AOJ made eight separate attempts to obtain these files, 
and has received repeated responses that SSA has not been 
able to locate the file.  The Board finds that the AOJ has 
complied with the directives of the February 2000 remand to 
the extent possible.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance).

In addition, the Board finds that, for the following reasons, 
a remand in order to obtain these records is not necessary.  
The SSA records in the claims file refer to the veteran's 
mood disorder that had an onset in 1997.  The veteran is 
contending that he has a psychiatric condition that began 
while he was in service from November 1985 to July 1986.  The 
fact that he has a psychological disorder that began in 1997 
would not have a reasonable possibility of substantiating the 
veteran's claim.  As such, additional efforts to assist or 
notify the veteran in accordance with 38 U.S.C.A. §§ 5103, 
5103A would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).   

The appellant was afforded a VA medical examination in May 
2005.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained or been found to be unavailable.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  
In order to prevail on a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992).

The appellant contends that his psychiatric condition, 
currently diagnosed as a personality disorder, not otherwise 
specified, by history, with histrionic traits, began while he 
was in service and, therefore, should be service-connected.

Service treatment records show that the veteran made two in-
service suicide attempts.  A May 1986 service treatment 
record reflects a diagnosis of an unstable personality trait.  
May and June 1986 service treatment records show the 
diagnoses of depression and suicide risk.  A June 1986 
psychiatric examination report reflects the examiner's 
impression of histrionic and passive aggressive personality 
disorder.  An administrative separation was recommended.  A 
June 1986 hospital admission report reflects that the veteran 
denied depression and suicidal or homicidal ideations.  The 
examiner diagnosed severe personality disorder, mixed type 
with narcissistic, histrionic and passive aggressive 
features.  His June 1986 disposition report reflects a 
diagnosis of mixed personality disorder with histrionic and 
passive aggressive features.  His June 1986 separation Report 
of Medical Examination shows a diagnosis of personality 
disorder.  

May 1997 private medical records show that the veteran was 
admitted to the hospital after a suicide attempt by 
overdosing on medication.  A contemporaneous History and 
Physical Examination report reflects his reports that he had 
been hospitalized in service and told he had a personality 
disorder.  The examiner diagnosed an Axis I diagnostic 
impression of impulse control disorder with a note to rule 
out adjustment disorder and depression, and an Axis II 
diagnostic impression of personality disorder, not otherwise 
specified, and a note to rule out borderline personality 
disorder.  He was discharged the following day as he denied 
any suicidal or homicidal ideation.  

Private medical records showing treatment from February 
through March 2004 reflect the veteran's reports that he had 
a long history of psychiatric treatment for depression.  A 
March 2004 private psychodiagnostic examination report shows 
that the veteran reported that he had a long history of 
psychiatric conditions which began in 1997.  The examiner 
provided an Axis I diagnosis of depressive disorder, not 
otherwise specified with a note to rule out affective 
disorder, secondary to HIV and alcohol and marijuana abuse, 
in full remission.  The Axis II diagnosis was deferred.  

A May 2005 VA mental disorder examination report shows that 
the veteran reported ongoing feelings of depression and 
suicidal thoughts.  The examiner's impression was that the 
veteran currently appeared to have no psychiatric diagnosis.  
By history, the veteran complained of depressive illness, but 
did not meet the criteria of a mood disorder at the time of 
the examination.  Historically, the veteran had a diagnosis 
of personality disorder, not otherwise specified, and 
emotional over reactivity and histrionic traits.  The 
examiner noted that insufficient data was gathered during the 
course of the examination to make a formal diagnosis of a 
personality disorder; however, prior psychological testing 
and psychological screenings are highly suggestive of this 
diagnosis.  The examiner opined that it is less likely than 
not that any currently claimed psychiatric disability 
developed as a result of military service.   The examiner 
indicated that no Axis I diagnosis was identified, and 
provided the Axis II diagnosis of personality disorder, not 
otherwise specified, and histrionic traits.  

Under basic principles relating to service connection, a 
lifelong pattern of action or behavior manifesting 
developmental defects or pathological trends in the 
personality structure due to a personality disorder is 
considered to be of preservice origin, and personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation.  The law is clear that a personality 
disorder is not a disability for which service connection may 
be granted for VA compensation purposes.  38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2005).  See Winn v. Brown , 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997) (specifically holding that '38 C.F.R. § 3.303(c), as it 
pertains to personality disorder, is a valid exercise of the 
authority granted to the Secretary of Veterans Affairs').  
See also Beno v. Principi, 3 Vet. App. 439, 441 (1992).  
Therefore, service connection is not warranted for the 
appellant's personality disorder.

Regarding whether the veteran has a psychiatric disorder, 
other than the personality disorder, related to his time in 
service, there is no competent medical evidence showing he 
has any current psychiatric disorder that is related to his 
active duty.  

The Board notes that the veteran's service treatment records 
reflect he was diagnosed with depression based upon his two 
suicide attempts; however, upon psychiatric examination, the 
veteran was diagnosed with histrionic and passive aggressive 
personality disorder.  The remainder of the veteran's service 
treatment records reflects the diagnosis of a personality 
disorder.  The final diagnosis, as shown on his separation 
examination report, was a personality disorder.  In May 1997, 
the veteran reported that he had been hospitalized after his 
discharge from the military and was diagnosed with a 
personality disorder.  The March 2004 psychodynamic 
examination report reflects the diagnosis of depressive 
disorder, not otherwise specified; however, the veteran 
reported psychiatric difficulties beginning in 1997, and the 
examiner did not link his depressive disorder to his time in 
active duty.  The Board also notes that the veteran is in 
receipt of SSA disability benefits for a mood disorder; 
however, it is noted that his mood disorder had it's onset in 
1997, over ten years after he left service.  Therefore, to 
the extent that the veteran has been diagnosed with a 
psychiatric disorder other than a personality disorder, there 
has been no evidence to link such disorder to his time in 
service.  As noted above, in order to prevail on a claim for 
service connection there must be medical evidence of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer, supra.  

In addition, the most recent medical evidence in the record 
reflects no diagnosis of a psychiatric disorder other than a 
personality disorder.  The May 2005 VA mental disorders 
examiner opined that the veteran currently appeared to have 
no psychiatric diagnosis.  He did not meet the criteria of a 
mood disorder.  While the examiner acknowledged that 
insufficient data was gathered during the course of the 
examination to make a formal diagnosis of a personality 
disorder, he concluded that prior psychological testing and 
psychological screenings were highly suggestive of this 
diagnosis.  The examiner diagnosed a personality disorder and 
opined that it is less likely than not that any currently 
claimed psychiatric disability developed as a result of 
military service.   As the veteran has no current diagnosis 
of a psychiatric disorder other than a personality disorder, 
service connection is not warranted.  As noted above, in the 
absence of proof of a current disability, the claim is 
invalid.  Brammer, supra.

The veteran has submitted his own lay statements, and those 
of his brother and a friend, which assert that he had 
emotional difficulties which began while he was in the 
service.  However, the appellant and his brother and friend, 
as laypeople, with no apparent medical expertise or training, 
are not competent to comment on the presence or etiology of a 
medical disorder.  Rather, medical evidence is needed to that 
effect.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Therefore, the 


Board finds that the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


